Title: Thomas Jefferson’s Motion to Dismiss Livingston v. Jefferson, [ca. 28 February 1811]
From: Jefferson, Thomas,Livingston, Edward
To: United States Circuit Court, Virginia District


          
             ca. 28 Feb. 1811
          
          
            
              Jefferson
              }
              DemurrerIn Bar.
            
            
              ads
            
            
              Livingston
            
          
          And the said Thomas by his attorney comes & defends the force and injury &c, as to the second, fifth, sixth, seventh & eighth counts of the said declaration, he the said Thomas saith, that the same, & the matters therein contained, are not sufficient in law, for the said Edward to maintain his action aforesaid, against him the said Thomas had; to which said second, fifth, sixth, seventh and eighth counts, he the said Thomas hath no necessity, nor is he by the law of the land obliged, in any manner to answer; & this he is ready to verify; Wherefore for want of a sufficient second, fifth, sixth, seventh & eighth count to the said declaration in this behalf, he the said Thomas prays judgment as to the said several counts before mentioned, if he the said Edward ought to have  his action aforesaid, thereof maintained against him the said Thomas &ct.
          And for causes of demurrer in bar in this behalf, the said Thomas according to the statute in such case made, doth set down, & to the court here express these causes following to wit; 
          
            
              1st
              
 Because he the said Edward, in the said second & sixth counts, demands damages of him the said Thomas, for wrongs done by him the said Thomas, to the said close, after the possession of him the said Edward thereof had ceased, by reason of his expulsion and a motion from the same.
				
            
            
              2d
              
 Because the wrongs stated & averred in the said fifth, sixth, seventh & eighth counts, are therein stated & averred to have been done by him the said Thomas, “with his servants,” & the said servants are not made parties to the suit, are not named in any of the said counts, nor is it therein in any way stated or averred, that the said servants were unknown to the said Edward.
 
            
            
              3d
              
 Because in the said seventh & eighth counts, there are divers vacant spaces, wanting words to signify & express the place where the action of the said Edward in this behalf is laid, & from wherein whence Venire ought to come.
 
            
            
              4.
              
 Because in the same declaration, two several causes of action are joined, altho’ those actions are therein averred and laid in different places, & within different jurisdictions, the one in the District of Virginia, & the other in the Territory of Orleans.—
 
            
          
        